CaB272PRc WIESE Doeumentby THrenCeensdd1 Tagelibsls

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ALEJA MANUFACTURING INC,, ,
Civil Action No.: 7:20-cv-06630 (VB)(AEK)
Plaintiff,

- against —

POP DISPLAYS USA, LLC,

 

Defendant.

 

 

JUDGMENT

WHEREAS all the parties to this action having stipulated and agreed that the Plaintiff shall have
judgment against the Defendant for (i) the principal amount of $389,544.68, (ii) pre-judgment interest in
the amount of $46,314.30 through September 8, 2021 for a total judgment of $435,858.98, plus $88.05
per day shall be added to the prejudgment interest and the total judgment for each day after September 8,
2021 until the judgment is entered, and (iii) each party shall bear its own costs and disbursements of this
action, including attorneys’ fees and this case will be closed, and the matter having come before the
Honorable Vincent L. Briccetti, United States District Judge, and the Court on 9 g , 2021, having
rendered its Order directing the Clerk of the Court to enter judgment for the stipulated amount.

It is hereby ORDERED, ADJUDGED and DECREED: Pursuant to the Stipulated Judgment so
ordered by the Court on , 2021, judgment is hereby entered in favor of Plaintiff against
Defendant in the amount of $435,858.98, plus $88.05 per day shall be added to the prejudgment interest
and the total judgment for each day after September 8, 2021 until the judgment is entered; each party shall

bear its own costs and disbursements of this action, including attorneys’ fees; accordingly this case is

U.S.D.C. Judge A). L. Briccetti

closed.

 
